Citation Nr: 1501344	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-17 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for lumbosacral strain.

2. Entitlement to service connection for right hip sprain.

3. Entitlement to service connection for left hip sprain.

4. Entitlement to service connection for right knee arthritis.

5. Entitlement to service connection for left knee arthritis.

6. Entitlement to service connection for bilateral pes planus.

7. Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1975.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned at the April 2014 video-conference hearing.  The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of these claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the claims file.

During the hearing, the Veteran through his representative requested the withdrawal of all the claims on appeal except for the claim of entitlement to service connection for GERD. 

The Veteran waived his right to have the RO consider evidence prior to a Board decision.  See April 2013 Waiver.

Additional documents pertinent to the present appeal are in the electronic claims processing system.


FINDINGS OF FACT

1. During the April 2014 hearing and prior to the promulgation of a decision on appeal, the Veteran through his representative requested the withdrawal of his claims of service connection for lumbosacral strain, right and left hip sprain, right and left knee arthritis, and bilateral pes planus.

2. The Veteran's current GERD relates to service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal on the issues of entitlement to service connection for lumbosacral strain, right and left hip sprain, right and left knee arthritis, and bilateral pes planus have been met.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2. The criteria for a grant of service connection for GERD have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Select Appeals

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the decision being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all of issues on appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

The Veteran, through his authorized representative, requested that his claims of entitlement to service connection for lumbosacral strain, right and left hip sprain, right and left knee arthritis, and bilateral pes planus be withdrawn.  Thus, there are no allegations of errors of fact or law for appellate consideration.  38 C.F.R. § 20.202.  The Board does not have jurisdiction to review the aforementioned claims and therefore they are dismissed.

Service Connection - GERD

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Because the Veteran's service connection claim for GERD is granted, any error related to the VCAA with respect to this claim is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).).  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Veteran experienced ongoing stomach problems in service.  In December 1972, he complained of stomach pain.  In November 1973, he was placed on a bland diet and advised to avoid eating all fried and spicy foods.  See also January 1974 Service Treatment Records (STRs).  A February 1974 radiographic study found no evidence of active ulcer disease.  In January 1975, the Veteran complained of intermittent stomach pain for two weeks as well as abdominal pain.  On separation the Veteran noted frequent problems with indigestion and his medical examiner noted that the Veteran experienced stomach problems during service.  November 1975 Reports of Medical Examination and History.

The June 2010 VA examiner reported that the Veteran's stomach problems had continued intermittently after separation from service in December 1975.  The examiner found no evidence of peptic ulcer disease either in service or during the examination, but cited evidence of massive gastroesophageal reflex and diagnosed the Veteran with GERD.

In March 2011, the Veteran underwent an upper gastrointestinal endoscopy.  His private treating physician (Dr. M.W.) diagnosed the Veteran as having acute duodenitis, acute gastritis, and moderately severe reflux esophagitis.  See also May 2004 PMRs (documenting the results of a colonoscopy and noting abdominal pain and modification of bowel habits).

In February 2013, Dr. M.W. opined that the Veteran's gastrointestinal symptoms developed during service and that these symptoms have "carried over until now."  Dr. M.W. noted that the Veteran has a diagnosis of gastritis that dates back to service, endoscopies performed in 2004 and 2011 reveal persistent symptoms associated with the Veteran's non-bleeding erosive gastropathy, and the Veteran is prescribed medication to manage his symptoms.

The evidence is in relative equipoise.  The benefit-of-the-doubt rule applies and the Veteran's claim for service connection for GERD is granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55.

The Board expresses no opinion regarding the severity of the disorder.  The RO will assign an appropriate disability rating on receipt of this decision.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


ORDER

The issues of entitlement to service connection for lumbosacral strain, right and left hip sprain, right and left knee arthritis, and bilateral pes planus are dismissed.

Service connection for GERD is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


